UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05133) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam High Income Securities Fund The fund's portfolio 11/30/14 (Unaudited) CORPORATE BONDS AND NOTES (39.4%) (a) Principal amount Value Basic materials (3.7%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $36,000 $37,472 Alcoa, Inc. sr. unsec. unsub. notes 5.4s, 2021 55,000 59,661 Alcoa, Inc. sr. unsec. unsub. notes 5 1/8s, 2024 35,000 36,884 ArcelorMittal SA sr. unsec. bonds 10.35s, 2019 (France) 165,000 200,888 ArcelorMittal SA sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 93,150 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 175,000 183,750 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 85,000 85,425 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 150,850 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 320,000 323,200 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 120,000 117,750 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 125,000 131,563 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 35,000 34,573 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 85,000 82,450 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 125,000 120,000 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 25,000 23,125 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 160,000 168,800 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 80,000 92,800 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 135,000 137,869 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 45,000 43,538 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 35,000 28,525 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 100,000 94,500 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 65,000 67,275 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 115,000 119,025 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 160,000 173,600 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 130,000 132,275 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 30,000 30,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 160,000 176,000 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 10,000 10,025 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 55,000 59,125 Mercer International, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 65,000 66,138 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 (F) 5,000 1 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 5,000 4,375 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 65,000 65,325 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 63,131 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 200,000 205,000 PQ Corp. 144A sr. notes 8 3/4s, 2018 130,000 136,825 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 65,000 66,950 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 155,000 158,100 SBA Communications Corp. 144A sr. unsec. notes 4 7/8s, 2022 145,000 141,013 Sealed Air Corp. 144A company guaranty sr. unsec. notes 8 3/8s, 2021 45,000 50,625 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 30,000 31,238 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 75,000 82,500 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 100,000 102,875 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s, 2024 50,000 50,125 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s, 2022 35,000 34,869 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 60,000 69,600 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 100,000 104,750 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 20,000 21,500 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 25,000 26,688 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 10,000 10,375 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 70,000 73,500 Steel Dynamics, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 20,000 20,750 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 75,000 82,219 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 115,000 120,606 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 140,000 145,250 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 20,000 20,600 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 140,000 137,410 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 160,000 169,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 85,000 88,188 Capital goods (2.9%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 325,000 341,250 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 315,000 356,738 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 80,000 79,200 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 105,000 103,425 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 25,000 25,219 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 80,000 78,000 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 55,000 55,275 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 130,000 144,950 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 65,000 66,788 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 50,000 54,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 150,000 164,625 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 115,000 110,400 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 65,000 71,988 Gates Global LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 350,000 339,500 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 55,000 55,894 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 185,000 257,451 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 175,000 179,813 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 90,000 86,175 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 50,000 50,875 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 190,000 206,150 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 130,000 133,575 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 95,000 96,188 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 174,000 184,440 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 30,000 30,863 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 120,000 125,100 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 205,000 213,969 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 100,000 106,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 25,000 26,250 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 220,000 223,300 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 85,000 91,163 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 25,000 25,500 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 105,000 103,688 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 85,000 90,844 Communication services (5.5%) Adelphia Communications Corp. escrow bonds zero %, 2015 20,000 150 Adelphia Communications Corp. escrow bonds zero %, 2015 235,000 1,763 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 400,000 413,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 140,000 158,550 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 40,250 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 40,000 44,400 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 110,000 115,775 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 115,000 114,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s, 2023 125,000 122,500 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 35,000 37,231 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 3/4s, 2024 105,000 105,656 CCOH Safari, LLC company guaranty sr. unsec. bonds 5 1/2s, 2022 330,000 333,713 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 110,000 122,100 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,375 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 175,000 178,063 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 (R) 55,000 55,069 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 65,000 71,825 CSC Holdings, LLC 144A sr. unsec. notes 5 1/4s, 2024 85,000 84,256 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 200,000 205,000 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 168,506 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 70,000 79,975 DISH DBS Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 115,000 115,863 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 125,000 140,938 Frontier Communications Corp. sr. unsec. notes 6 7/8s, 2025 10,000 10,050 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 10,000 10,213 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 30,000 31,725 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 85,000 92,013 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 55,000 61,050 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 50,000 52,125 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 95,000 101,888 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 150,000 156,750 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 490,000 507,763 Level 3 Communications, Inc. 144A sr. unsec. unsub. notes 5 3/4s, 2022 100,000 100,500 Level 3 Escrow II, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 90,000 91,125 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 85,000 92,438 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 100,000 106,875 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 40,000 41,700 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 85,000 90,738 NII International Telecom SCA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) (In default) (NON) 55,000 39,875 Numericable Group SA 144A sr. notes 6s, 2022 (France) 200,000 203,440 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 80,000 82,000 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 69,399 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 $115,000 132,510 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 77,374 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 35,000 36,050 Sprint Capital Corp. company guaranty 6 7/8s, 2028 260,000 243,750 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 80,000 88,300 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 60,000 61,350 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 170,000 196,775 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 220,000 230,450 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 265,000 270,300 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 75,000 78,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 45,000 46,238 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 145,000 149,713 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 45,000 46,688 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 165,000 167,475 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 165,000 169,331 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 125,000 127,031 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 40,000 40,600 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 6 7/8s, 2021 (Canada) CAD 75,000 70,390 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $195,000 200,363 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 180,000 172,125 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 220,000 238,700 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 200,000 192,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 71,703 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 170,000 177,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 55,000 53,075 Consumer cyclicals (8.4%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 185,000 185,463 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 75,000 83,063 AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 71,750 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 45,370 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 105,000 114,450 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 106,000 106,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 35,000 28,700 Boyd Gaming Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 60,000 62,700 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 145,000 153,700 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 85,000 89,488 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 45,000 48,431 Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 185,000 185,000 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 40,000 31,650 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2025 90,000 93,150 CBS Outdoor Americas Capital, LLC/CBS Outdoor Americas Capital Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 125,000 129,063 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 80,000 85,600 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 60,000 60,300 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 30,000 29,925 Ceridian, LLC 144A sr. notes 8 7/8s, 2019 65,000 72,231 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 223,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 65,000 63,700 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 65,000 61,913 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,031 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 190,000 197,600 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 330,000 344,025 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 95,000 95,950 Dana Holding Corp. sr. unsec. unsub. notes 6s, 2023 125,000 130,938 Dana Holding Corp. sr. unsec. unsub. notes 5 3/8s, 2021 85,000 88,400 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 135,000 142,763 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 100,000 110,375 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 165,000 171,600 First Cash Financial Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 (Mexico) 60,000 62,400 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 60,000 61,950 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 15,000 15,581 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 30,000 30,150 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 145,000 146,537 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 55,000 56,535 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 80,000 77,300 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 140,000 142,450 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 40,000 41,000 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 185,000 191,475 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 170,000 157,295 Griffey Intermediate, Inc./Griffey Finance Sub, LLC 144A sr. unsec. notes 7s, 2020 $60,000 48,825 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 170,000 179,350 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 180,000 181,350 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 215,000 209,625 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 255,000 250,538 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 65,000 66,463 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 75,000 79,313 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 94,275 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 135,000 129,094 Jo-Ann Stores, LLC 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 40,950 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 130,000 146,250 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 50,000 53,938 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 75,000 78,375 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 45,000 46,463 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 220,000 233,750 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 125,000 120,938 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 125,000 125,000 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 40,000 41,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 210,000 219,450 Masonite International Corp. 144A company guaranty sr. notes 8 1/4s, 2021 140,000 150,150 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 130,000 130,650 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 45,000 45,225 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 110,000 118,525 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 125,000 126,250 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 70,000 79,975 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 90,000 96,300 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 257,907 283,053 Navistar International Corp. sr. notes 8 1/4s, 2021 114,000 117,848 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 140,000 142,100 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 175,000 188,563 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 60,000 63,900 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 90,000 93,600 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 190,000 194,750 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 140,000 147,350 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 115,000 123,625 Owens Corning company guaranty sr. unsec. notes 9s, 2019 38,000 46,361 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 110,000 103,675 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 160,000 166,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 90,000 90,225 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 75,000 78,281 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 55,000 55,550 PulteGroup, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 158,900 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 75,000 86,063 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 45,000 41,794 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 90,000 85,725 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 80,000 76,800 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 61,000 65,118 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 141,413 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 60,000 64,800 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 35,000 30,275 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 35,000 25,550 Scientific Games International, Inc. 144A sr. notes 7s, 2022 95,000 95,594 Scientific Games International, Inc. 144A sr. unsec. notes 10s, 2022 185,000 172,975 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 80,000 82,600 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 60,000 60,150 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 30,000 30,900 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 43,875 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 130,000 134,225 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 205,000 216,275 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 220,000 220,550 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 5,000 5,325 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 10,000 10,575 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 55,000 58,094 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 90,000 94,275 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 55,000 55,275 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 50,000 47,250 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 21,000 22,444 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 45,000 44,325 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 75,000 75,375 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 119,000 127,330 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 65,000 70,200 Tri Pointe Holdings, Inc. 144A sr. unsec. unsub. notes 5 7/8s, 2024 125,000 127,500 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 30,000 30,225 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 180,000 193,500 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 65,000 70,119 Consumer staples (2.4%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 145,000 155,513 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 38,544 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 45,000 45,450 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 40,000 39,500 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 230,000 235,750 BlueLine Rental Finance Corp. 144A sr. notes 7s, 2019 220,000 228,250 CEC Entertainment, Inc. 144A sr. unsec. notes 8s, 2022 70,000 67,900 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 195,000 217,425 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 95,000 94,763 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 105,000 114,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 127,225 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2024 10,000 10,200 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 10,000 10,186 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 205,000 198,850 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 25,000 24,625 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 175,000 163,625 HJ Heinz Co. company guaranty notes 4 1/4s, 2020 270,000 273,402 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 40,000 42,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 135,000 144,113 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 35,000 37,188 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 35,000 36,225 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 245,000 260,619 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 90,000 88,875 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 165,000 167,063 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 225,000 248,063 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 37,538 RSC Equipment Rental, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 38,063 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 30,000 33,150 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 20,000 20,750 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 125,000 132,188 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 55,000 57,475 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 136,500 Energy (4.5%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 46,913 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 35,000 37,100 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 240,000 249,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 95,000 41,800 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2022 85,000 82,450 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 88,875 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 95,000 85,025 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 100,000 92,000 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 80,000 72,000 California Resources Corp. 144A company guaranty sr. unsec. notes 6s, 2024 85,000 75,809 California Resources Corp. 144A company guaranty sr. unsec. notes 5s, 2020 70,000 63,000 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 67,275 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 125,000 120,000 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 30,000 31,800 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 60,000 59,400 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 102,925 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 123,900 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 140,000 138,250 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 50,000 51,000 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 75,000 37,500 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 140,000 139,650 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 63,781 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 140,000 128,625 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 75,000 60,750 Exterran Partners LP/EXLP Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2022 130,000 115,700 FTS International, Inc. 144A company guaranty sr. notes 6 1/4s, 2022 70,000 57,400 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 50,225 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 120,000 122,400 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 60,000 61,200 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 40,000 30,600 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 235,000 180,950 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 90,000 94,050 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2022 30,000 28,388 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 45,000 41,625 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 135,000 103,950 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 175,000 188,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 15,000 14,625 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 260,000 223,600 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 25,000 21,625 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 145,000 130,319 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 150,000 134,156 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) (F) 45,000 2 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 20,000 18,400 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 55,000 48,538 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 120,000 84,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 95,000 101,294 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 50,000 46,375 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 225,000 211,500 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 220,000 176,000 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 55,000 38,500 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 55,000 32,313 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 195,000 113,100 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 114,000 127,253 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 55,000 53,625 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 125,000 117,500 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 80,000 76,400 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 230,000 234,600 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 185,000 196,563 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 45,000 46,688 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 245,000 141,488 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 100,000 104,000 Seventy Seven Energy, Inc. 144A sr. unsec. notes 6 1/2s, 2022 105,000 80,325 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 100,000 89,000 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 56,238 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 50,000 50,875 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 20,000 19,900 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 30,000 25,575 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 6 1/4s, 2022 15,000 15,300 Tesoro Logistics LP/Tesoro Logistics Finance Corp. 144A sr. unsec. notes 5 1/2s, 2019 10,000 10,175 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 55,000 44,825 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 150,000 143,813 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 230,000 223,388 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 85,193 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 65,000 66,219 Financials (4.7%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 115,000 118,881 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 65,813 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 175,000 220,063 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 71,100 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 74,263 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 65,000 76,213 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 97,313 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2058 100,000 137,000 Bank of America Corp. jr. unsec. sub. FRN notes Ser. Z, 6 1/2s, perpetual maturity 50,000 51,438 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB bonds 5.919s, perpetual maturity (Spain) 105,000 107,363 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 50,000 51,875 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 75,000 76,800 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 80,000 85,000 CIT Group, Inc. sr. unsec. notes 5s, 2023 65,000 66,950 CIT Group, Inc. sr. unsec. notes 5s, 2022 100,000 103,125 CIT Group, Inc. sr. unsec. unsub. notes 3 7/8s, 2019 45,000 45,216 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 147,150 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 185,000 196,100 Citigroup, Inc. jr. unsec. sub. FRB bonds Ser. B, 5.9s, perpetual maturity 25,000 24,813 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 125,000 87,188 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 65,000 69,225 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 75,000 52,875 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 110,000 114,400 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 146,800 Dresdner Funding Trust I 144A bonds 8.151s, 2031 240,000 285,600 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 145,000 155,150 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 100,000 101,000 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB bonds 6.15s, 2066 70,000 46,375 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 130,000 134,875 Hub Holdings LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 (PIK) 70,000 69,825 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 6s, 2020 215,000 223,858 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 125,000 127,500 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 80,000 87,600 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 60,000 64,800 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 70,000 74,375 iStar Financial, Inc. sr. unsec. notes 5s, 2019 (R) 5,000 4,900 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 87,938 Lloyds Bank PLC jr. unsec. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 100,000 260,977 Lloyds Banking Group PLC jr. unsec. sub. FRB bonds 7 1/2s, perpetual maturity (United Kingdom) $249,000 255,848 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 50,000 53,500 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 125,000 133,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 100,000 96,250 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 85,000 78,413 Navient, LLC sr. unsec. unsub. notes Ser. A, MTN, 8.45s, 2018 105,000 118,650 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 85,000 89,888 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 5/8s, 2020 50,000 52,250 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2019 135,000 127,913 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 75,000 77,625 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 140,000 131,250 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 120,000 118,950 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 63,600 Royal Bank of Scotland Group PLC jr. sub. unsec. FRN notes Ser. U, 7.64s, perpetual maturity (United Kingdom) 100,000 105,750 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 265,000 310,713 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 65,000 70,598 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 145,000 158,413 Springleaf Finance Corp. sr. unsec. notes 5 1/4s, 2019 100,000 100,250 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 30,000 33,750 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 85,000 87,763 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 90,000 92,250 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 170,000 163,200 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 155,000 156,938 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 90,000 81,000 Health care (3.6%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 60,000 62,400 Acadia Healthcare Co., Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 75,000 75,188 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 99,750 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 6s, 2021 105,000 111,825 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) 95,000 96,188 Catamaran Corp. company guaranty sr. unsec. bonds 4 3/4s, 2021 150,000 149,813 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 80,000 80,800 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 150,000 154,125 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 40,000 41,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 25,000 26,469 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 165,000 153,863 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 180,000 184,613 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 170,000 172,550 Endo Finance, LLC & Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 100,000 97,625 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 102,125 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 4 3/4s, 2024 40,000 40,100 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 125,000 126,875 HCA, Inc. company guaranty sr. notes 3 3/4s, 2019 65,000 64,675 HCA, Inc. sr. notes 6 1/2s, 2020 430,000 476,225 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 30,000 34,350 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 100,000 105,000 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 40,000 41,100 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 120,000 122,400 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 80,000 86,000 JLL/Delta Dutch Newco BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 155,000 159,650 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 180,000 199,350 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 70,000 74,375 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 (R) 85,000 87,083 Omnicare, Inc. sr. unsec. notes 5s, 2024 20,000 20,400 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 105,000 106,838 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 157,875 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 40,000 40,800 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 185,000 190,550 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 125,000 129,063 Service Corporation International sr. unsec. notes 7s, 2017 65,000 70,688 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 89,038 Teleflex, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2024 25,000 25,125 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 55,000 54,038 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 80,000 78,200 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 225,000 243,844 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 140,000 148,925 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 25,000 25,313 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 80,000 86,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 20,000 21,000 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 46,631 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 150,000 156,000 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2021 10,000 10,100 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 3/4s, 2018 80,000 85,500 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 160,000 164,800 Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 75,000 79,313 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 90,000 78,525 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 285,000 278,588 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 85,000 101,150 First Data Corp. company guaranty sr. unsec. notes 11 1/4s, 2021 8,000 9,120 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 109,000 126,168 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 320,000 342,400 First Data Holdings, Inc. 144A sr. unsec. notes 14 1/2s, 2019 (PIK) 11,581 12,001 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 19,000 20,900 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 5s, 2021 60,000 59,100 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 70,000 72,275 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 (R) 45,000 48,263 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 (R) 105,000 109,988 Micron Technology, Inc. 144A sr. unsec. notes 5 7/8s, 2022 105,000 111,038 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 200,000 199,500 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 70,000 71,400 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 140,000 146,300 Transportation (0.3%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 149,000 156,078 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 90,000 90,900 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 155,000 157,713 Utilities and power (2.1%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 85,000 98,813 AES Corp./Virginia (The) sr. unsec. unsub. notes 8s, 2017 85,000 96,475 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 145,000 166,025 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 45,000 45,113 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 225,000 228,938 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 30,000 32,025 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 25,000 26,719 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 95,000 109,177 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 28,000 29,680 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 5/8s, 2024 80,000 84,600 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 7 3/8s, 2022 10,000 10,525 Dynegy Finance I, Inc./Dynegy Finance II, Inc. 144A company guaranty sr. notes 6 3/4s, 2019 145,000 150,800 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 175,000 219 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 40,000 51,662 El Paso, LLC sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 125,890 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 107,000 122,783 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 75,000 77,719 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 35,000 35,700 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 155,000 168,369 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 100,000 92,500 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 125,000 129,375 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 26,000 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 125,000 131,875 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 351,813 NRG Yield Operating LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 90,000 91,350 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 140,000 144,200 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 75,000 75,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 55,000 53,900 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 95,000 89,300 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 130,000 130,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 15,000 18,409 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 60,000 47,850 Total corporate bonds and notes (cost $56,556,255) CONVERTIBLE BONDS AND NOTES (36.7%) (a) Principal amount Value Basic materials (0.9%) AK Steel Corp. cv. company guaranty sr. unsec. unsub. notes 5s, 2019 $635,000 $851,694 Cemex SAB de CV cv. unsec. sub. notes 3 3/4s, 2018 (Mexico) 355,000 500,106 Capital goods (1.0%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 595,000 402,741 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 685,000 993,678 Communication services (1.4%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 199,000 218,900 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes Ser. B, 7s, 2015 435,000 797,953 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 (In default) (F) (NON) 1,160,000 116 TeleCommunication Systems, Inc. cv. sr. unsec. notes 7 3/4s, 2018 1,075,000 1,015,811 Communications equipment (0.5%) Ciena Corp. cv. sr. unsec. notes 4s, 2020 618,000 719,198 Computers (1.6%) SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 939,000 1,904,409 ServiceNow, Inc. cv. sr. unsec. unsub. bonds zero %, 2018 405,000 447,525 Consumer cyclicals (7.4%) Callaway Golf Co. cv. sr. unsec. bonds 3 3/4s, 2019 453,000 502,830 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 397,000 489,551 Forestar Group, Inc. cv. sr. unsec. unsub. notes 3 3/4s, 2020 60,000 58,800 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 391,000 700,379 Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 344,000 734,440 Liberty Interactive, LLC cv. sr. unsec. unsub. bonds 3/4s, 2043 833,000 1,171,406 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 1,250,000 686,719 Liberty Interactive, LLC 144A cv. sr. unsec. notes 1s, 2043 575,000 631,781 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,350,000 1,695,094 Navistar International Corp. 144A cv. sr. unsec. unsub. notes 4 3/4s, 2019 644,000 642,390 Priceline Group, Inc. (The) cv. sr. unsec. unsub. notes 1s, 2018 320,000 431,400 Ryland Group, Inc. (The) cv. company guaranty sr. unsub. notes 1 5/8s, 2018 480,000 658,200 Sirius XM Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 527,000 1,039,178 Standard Pacific Corp. cv. company guaranty sr. unsec. unsub. notes 1 1/4s, 2032 710,000 816,944 TiVo, Inc. 144A cv. sr. unsec. notes 4s, 2016 385,000 468,016 Consumer staples (1.1%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 345,000 740,241 Vector Group, Ltd. cv. sr. unsec. FRN notes 2 1/2s, 2019 585,000 827,193 Electronics (4.6%) Jazz Technologies, Inc. 144A cv. company guaranty sr. unsec. notes 8s, 2018 223,000 307,879 Micron Technology, Inc. cv. sr. unsec. bonds Ser. E, 1 5/8s, 2033 1,590,000 5,211,225 Vishay Intertechnology, Inc. 144A cv. sr. unsec. notes 2 1/4s, 2041 745,000 663,516 Xilinx, Inc. cv. sr. unsec. notes 2 5/8s, 2017 345,000 546,394 Energy (3.8%) Chesapeake Energy Corp. cv. company guaranty sr. unsec. notes 2 1/4s, 2038 2,230,000 2,117,106 Cobalt International Energy, Inc. cv. sr. unsec. unsub. notes 2 5/8s, 2019 1,075,000 758,547 Energy XXI, Ltd. 144A cv. sr. unsec. notes 3s, 2018 451,000 293,150 Goodrich Petroleum Corp. cv. company guaranty sr. unsub. notes 5s, 2032 569,000 369,736 Hornbeck Offshore Services, Inc. cv. company guaranty sr. unsec. notes 1 1/2s, 2019 377,000 340,007 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 655,000 404,872 SEACOR Holdings, Inc. cv. sr. unsec. bonds 3s, 2028 621,000 575,201 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) (NON) 500,000 16,875 Vantage Drilling Co. cv. sr. unsec. unsub. notes 7 7/8s, 2042 615,000 591,938 Financials (5.7%) Ares Capital Corp. cv. sr. unsec. notes 5 3/4s, 2016 790,000 819,625 Blackstone Mortgage Trust, Inc. cv. sr. unsec. unsub. notes 5 1/4s, 2018 (R) 626,000 652,996 Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 720,000 961,650 Cowen Group, Inc. 144A cv. sr. unsec. notes 3s, 2019 458,000 469,450 Empire State Realty OP LP 144A cv. sr. unsec. notes 2 5/8s, 2019 (R) 442,000 436,740 Forest City Enterprises, Inc. cv. sr. unsec. notes 4 1/4s, 2018 816,000 934,320 Hercules Technology Growth Capital, Inc. cv. sr. unsec. notes 6s, 2016 453,000 616,929 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 330,000 429,825 Radian Group, Inc. cv. sr. unsec. unsub. notes 3s, 2017 430,000 672,144 Spirit Realty Capital, Inc. cv. sr. unsec. notes 2 7/8s, 2019 (R) 561,000 546,975 Starwood Property Trust, Inc. cv. sr. unsec. unsub. notes 4s, 2019 (R) 631,000 707,903 TCP Capital Corp. 144A cv. sr. unsec. notes 5 1/4s, 2019 827,000 824,933 Walter Investment Management Corp. cv. sr. unsec. sub. notes 4 1/2s, 2019 312,000 241,995 Health care (4.3%) Accuray, Inc. cv. sr. unsec. notes 3 3/4s, 2016 694,000 708,314 Alere, Inc. cv. sr. unsec. sub. notes 3s, 2016 430,000 458,488 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2016 (China) (In default) (F) (NON) 763,000 61,040 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) (F) (NON) 445,000 31,150 Cubist Pharmaceuticals, Inc. cv. sr. unsec. bonds 1 1/8s, 2018 465,000 541,144 Gilead Sciences, Inc. cv. sr. unsec. notes 1 5/8s, 2016 225,000 991,266 HealthSouth Corp. cv. sr. unsec. sub. notes 2s, 2043 709,000 821,997 Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 3/1/18) 2042 (STP) 880,000 977,350 Jazz Investments I, Ltd. 144A cv. company guaranty sr. unsec. notes 1 7/8s, 2021 (Ireland) 722,000 847,448 Medidata Solutions, Inc. cv. sr. unsec. notes 1s, 2018 370,000 388,038 PDL BioPharma, Inc. cv. sr. unsec. unsub. notes 4s, 2018 335,000 336,466 Semiconductor (0.6%) Novellus Systems, Inc. cv. sr. unsec. notes 2 5/8s, 2041 370,000 879,444 Software (0.8%) Safeguard Scientifics, Inc. cv. sr. unsec. bonds 5 1/4s, 2018 970,000 1,222,782 Technology (0.4%) ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes Ser. B, 2 5/8s, 2026 442,000 501,394 Technology services (1.9%) j2 Global, Inc. cv. sr. unsec. notes 3 1/4s, 2029 570,000 594,581 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 1/4s, 2018 600,000 685,125 Web.com Group, Inc. cv. sr. unsec. unsub. notes 1s, 2018 646,000 573,325 Yahoo!, Inc. 144A cv. sr. unsec. notes zero %, 2018 775,000 889,797 Transportation (0.7%) Scorpio Tankers, Inc. 144A cv. sr. unsec. notes 2 3/8s, 2019 1,072,000 1,015,720 Total convertible bonds and notes (cost $48,059,743) CONVERTIBLE PREFERRED STOCKS (20.3%) (a) Shares Value Basic materials (1.3%) Alcoa, Inc. Ser. 1, $2.688 cv. pfd. (NON) 12,347 $658,095 Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. (F) 65,720 657 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. (R) 19,725 1,156,378 Capital goods (1.2%) United Technologies Corp. $3.75 cv. pfd. 28,240 1,696,942 Communication services (3.1%) American Tower Corp. Ser. A, $5.25 cv. pfd. (R) 13,510 1,540,140 Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,394,573 Crown Castle International Corp. Ser. A, Class A, $4.50 cv. pfd. (R) 7,809 827,754 Iridium Communications, Inc. Ser. B, 6.75% cv. pfd. 680 241,767 Iridium Communications, Inc. 144A $7.00 cv. pfd. 4,095 472,205 Consumer cyclicals (1.7%) FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. (R) 45,325 1,206,071 Stanley Black & Decker, Inc. $6.25 cv. pfd. 10,485 1,209,864 Consumer staples (0.9%) Post Holdings, Inc. 144A $3.75 cv. pfd. 3,258 307,099 Tyson Foods, Inc. $2.375 cv. pfd. 18,767 980,200 Energy (1.7%) Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,848 1,962,345 Halcon Resources Corp. Ser. A, 5.75% cv. pfd. 610 335,500 McDermott International, Inc. $1.563 cv. pfd. 15,461 226,813 Financials (6.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. (R) 32,805 911,877 AMG Capital Trust II $2.575 cv. pfd. 21,285 1,303,706 Banc of California, Inc. 4.00% cv. pfd. 8,217 445,115 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,843 3,340,525 EPR Properties Ser. C, $1.44 cv. pfd. (R) 44,170 1,024,192 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. (R) 14,532 949,576 Maiden Holdings, Ltd. Ser. B, $3.625 cv. pfd. (Bermuda) 15,345 759,578 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 925 1,128,500 Health care (0.5%) Alere, Inc. Ser. B, 3.00% cv. pfd. 1,410 465,300 AmSurg Corp. Ser. A-1, $5.25 cv. pfd. 3,013 326,911 Transportation (0.5%) Genesee & Wyoming, Inc. $5.00 cv. pfd. 5,548 704,208 Utilities and power (2.6%) Dominion Resources, Inc./VA $3.188 cv. pfd. 21,883 1,132,445 Dynegy, Inc. Ser. A, $5.375 cv. pfd. (NON) 4,686 500,418 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 64,140 Exelon Corp. $3.25 cv. pfd. 15,998 834,936 NextEra Energy, Inc. $2.90 cv. pfd. 22,625 1,272,656 Total convertible preferred stocks (cost $26,637,982) COMMON STOCKS (1.3%) (a) Shares Value Ally Financial, Inc. (F) (NON) 4,650 $110,577 Axalta Coating Systems, Ltd. (NON) 2,727 64,903 Berry Plastics Group, Inc. (NON) 1,240 35,886 CIT Group, Inc. 1,606 78,373 Dana Holding Corp. 2,995 63,494 DISH Network Corp. Class A (NON) 1,525 121,100 EP Energy Corp. Class A (NON) 5,301 56,668 Ford Motor Co. 44,457 699,309 General Motors Co. 2,615 87,419 Huntsman Corp. 4,550 116,116 Level 3 Communications, Inc. (NON) 1,515 75,750 Live Nation Entertainment, Inc. (NON) 1,215 32,562 Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 5,612 224 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 5,612 224 MeadWestvaco Corp. 3,045 136,416 Penn National Gaming, Inc. (NON) 8,065 114,523 Rite Aid Corp. (NON) 16,945 92,859 Seventy Seven Energy, Inc. (NON) 2,750 21,395 Vantage Drilling Co. (NON) 36,191 27,867 Total common stocks (cost $1,741,967) PREFERRED STOCKS (0.3%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 176 $176,666 Citigroup, Inc. Ser. K, $1.719 pfd. 1,200 31,764 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 4,695 124,136 M/I Homes, Inc. Ser. A, $2.438 pfd. 2,305 58,547 Total preferred stocks (cost $352,809) SENIOR LOANS (0.1%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 6.985s, 2017 $203,234 $184,639 Total senior loans (cost $193,367) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $1.70 168,777 $1 Total warrants (cost $33,755) $1 SHORT-TERM INVESTMENTS (1.7%) (a) Shares Value Putnam Short Term Investment Fund 0.09% (AFF) 2,439,196 $2,439,196 Total short-term investments (cost $2,439,196) TOTAL INVESTMENTS Total investments (cost $136,015,074) (b) FORWARD CURRENCY CONTRACTS at 11/30/14 (aggregate face value $532,978) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 1/21/15 $30,572 $31,221 $649 Barclays Bank PLC British Pound Sell 12/17/14 233,344 246,510 13,166 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/21/15 35,813 36,597 784 State Street Bank and Trust Co. Canadian Dollar Sell 1/21/15 149,541 152,533 2,992 WestPac Banking Corp. Canadian Dollar Sell 1/21/15 64,725 66,117 1,392 Total Key to holding's currency abbreviations CAD Canadian Dollar GBP British Pound USD / $ United States Dollar Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $144,970,794. (b) The aggregate identified cost on a tax basis is $136,552,369, resulting in gross unrealized appreciation and depreciation of $14,577,748 and $6,475,346, respectively, or net unrealized appreciation of $8,102,402. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund * $673,606 $8,810,820 $7,045,230 $520 $2,439,196 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $317,435 $— $— Capital goods 35,886 — — Communication services 196,850 — — Consumer cyclicals 997,307 — — Consumer staples 92,859 — — Energy 105,930 — 448 Financials 78,373 110,577 — Total common stocks Convertible bonds and notes — 53,091,187 92,306 Convertible preferred stocks 465,300 28,914,529 657 Corporate bonds and notes — 57,140,175 3 Preferred stocks 155,900 235,213 — Senior loans — 184,639 — Warrants — 1 — Short-term investments 2,439,196 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $18,983 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. Transfers from level 1 to level 2, totaling $2,412,496, are the result of changing to a pricing service as the source for the securities prices. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts	$18,983	$— Equity contracts	1	— Total $— The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount)$820,000 Warrants (number of warrants)168,777 The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC JPMorgan Chase Bank N.A. State Street Bank and Trust Co. WestPac Banking Corp. Total Assets: Forward currency contracts# $649 $13,166 $784 $2,992 $1,392 $18,983 Total Assets $649 $13,166 $784 $2,992 $1,392 $18,983 Liabilities: Forward currency contracts# $– $– $– $– $– $– Total Liabilities $– $– $– $– $– $– Total Financial and Derivative Net Assets $649 $13,166 $784 $2,992 $1,392 $18,983 Total collateral received (pledged)##† $– $– $– $– $– Net amount $649 $13,166 $784 $2,992 $1,392 † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Income Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
